In an action to foreclose a mortgage on real property, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange County (McGuirk, J), dated April 24, 2003, as denied that branch of their motion which was to vacate a judgment of foreclosure and sale of the same court entered October 21, 2002, upon their default in answering.
Ordered that the order is affirmed insofar as appealed from, with costs.
A judgment of foreclosure and sale was entered against the defendants upon their default in answering the complaint. The *341defendants moved to vacate the judgment asserting a lack of jurisdiction due to improper service of process. However, the defendants failed to rebut the prima facie evidence of proper service created by the affidavit of the plaintiffs process server (see Bankers Trust Co. of Cal. v Tsoukas, 303 AD2d 343 [2003]; Kaywood v Cigpak, Inc., 258 AD2d 623 [1999]). Thus, the motion was properly denied (see Bankers Trust Co. of Cal. v Tsoukas, supra; Kaywood v Cigpak, Inc., supra).
The defendants’ remaining contentions either are not properly before this Court or without merit. Ritter, J.E, Smith, Rivera and Lifson, JJ., concur.